t c no united_states tax_court the coca-cola company subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p a u s_corporation does business in mexico through a branch licensee for taxable years licensee paid royalties to p for_the_use_of p’s intangible_property and claimed deductions for those royalties on its mexican corporate_income_tax returns p reported all of licensee’s income on its consolidated federal_income_tax returns for and claimed foreign tax_credits ftcs under sec_901 for the corporate income taxes licensee had paid to mexico the irs selected p’s returns for examination and exercising its authority under sec_482 determined that the royalties licensee had paid to p were not at arm’s length ie were too low as a corollary of this determination the irs determined that licensee had claimed insufficient deductions for royalty payments on its mexican tax returns and to that extent had overpaid its mexican corporate_income_tax to the extent of these overpayments the irs determined that the taxes paid to mexico were not compulsory and hence were not taxes within the meaning of sec_901 see sec_1_901-2 income_tax regs held p calculated its mexican tax_liabilities in a manner that is consistent with a reasonable interpretation and application of the provisions of foreign law including applicable tax_treaties in such a way as to reduce over time its reasonably expected liability under foreign law for tax sec_1_901-2 income_tax regs held further p exhaust ed all effective and practical remedies including invocation of competent_authority procedures available under applicable tax_treaties to reduce over time its liability for foreign tax sec_1_901-2 income_tax regs held further the mexican taxes paid_by licensee for were compulsory levies for which p is entitled to ftcs under sec_901 john b magee kevin lee kenworthy sanford w stark saul mezei steven r dixon jarrett y jacinto carl t ussing and lisandra ortiz for petitioner jill a frisch anne o’brien hintermeister julie ann p gasper heather l lampert curt m rubin lisa m goldberg and huong t bailie for respondent opinion lauber judge with respect to petitioner’s federal_income_tax for the internal_revenue_service irs or respondent determined substantial de- ficiencies as a result of transfer-pricing adjustments under sec_482 the case is calendared for trial in washington d c beginning date currently before the court is petitioner’s motion for partial summary_judgment with respect to an issue the parties have labeled the mexico foreign_tax_credit issue during petitioner did business in mexico through the coca-cola export corp sucursal mexico mexico licensee a branch of one of its domestic subsidiaries the mexico licensee paid royalties to petitioner for use of petition- er’s intangible_property after claiming deductions for these and other expenses the mexico licensee for paid income taxes in excess of dollar_figure million to the government of mexico petitioner reported the mexico licensee’s taxable_income on its consolidated federal_income_tax returns and claimed foreign tax_credits ftcs under sec_901 for the mexican income taxes paid 1all statutory references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules of prac- tice and procedure we round all monetary amounts to the nearest dollar in the irs issued petitioner a notice_of_deficiency determining among other things that the royalties the mexico licensee had paid to petitioner were not calculated at arm’s length ie were too low as corollaries of these proposed ad- justments the irs determined that the mexico licensee had claimed insufficient deductions for royalty payments on its mexican corporate returns and to that ex- tent had overpaid its mexican income_tax to the extent of these alleged overpay- ments the irs determined that the taxes paid to mexico were not compulsory and hence were not taxes within the meaning of sec_901 see sec_1 a i income_tax regs a foreign levy is a tax if it requires a compulsory payment pursuant to the authority of a foreign_country to levy taxes on the basis of these determinations the irs disallowed portions of the ftcs that petitioner had claimed on its returns petitioner contends that the mexican taxes it paid were compulsory levies and that the irs erred as a matter of law in disallowing credits therefor we agree with petitioner and ac- cordingly will grant its motion for partial summary_judgment background the following facts are derived from the parties’ pleadings and motion pa- pers including the attached declarations and exhibits the facts are stated for the purpose of ruling on petitioner’s motion for partial summary_judgment and not as findings_of_fact in this case see rule b fed r civ p a 115_tc_15 aff’d 269_f3d_854 7th cir petitioner had its principal_place_of_business in georgia when it petitioned this court petitioner is the parent of a group of companies that manufacture sell and distribute nonalcoholic ready-to-drink beverages in more than countries pe- titioner began to expand internationally in the early 20th century to support its international operations it established foreign licensees to manufacture coca-cola concentrate for sale to bottlers outside the united_states the parties refer to peti- tioner’s foreign licensees as supply points a the closing_agreement sometime before the irs examined petitioner’s federal_income_tax re- turns for to determine whether its supply points were paying royalties at arm’s length for_the_use_of petitioner’s intangible_property this examination resulted in the execution of a closing_agreement that covered petitioner’s tax years this agreement established a method--the method --for calculating royalties payable for use of petitioner’s intangible_property under this method each supply point would retain of its gross_sales as a routine return and the residual operating_profit after certain adjustments would be split between the supply point and petitioner the closing_agreement provided penalty protection for petitioner both dur- ing the term of the agreement and for tax years after for tax years after the agreement provided that petitioner would meet the reasonable_cause and good_faith exceptions of sec_6664 and sec_6662 if its supply points continued to calculate royalties pursuant to the method or other method to which it and the irs subsequently agreed this protection applied to all of petitioner’s then-existing and future supply points including supply points operat- ing as branches of petitioner the closing_agreement expired on date but the irs exam- ined petitioner’s returns for each of the ensuing years and concluded that the continuing application of the closing agreement’s terms and conditions to post- years seems appropriate thus as relevant here the irs limited its examinations to determining whether the royalty amounts petitioner received from its supply points were consistent with the closing_agreement with one min- or exception the irs answered that question in the affirmative making no adjust- ments to the royalty payments that petitioner received from its supply points dur- ing all of these royalties were computed under the method b the mexico licensee petitioner formed the mexico licensee in for the tax years at issue the mexico licensee was a branch of the coca-cola export corp a domestic subsidiary of petitioner and a member of petitioner’s affiliated_group that files consolidated federal_income_tax returns starting in and continuing through the years at issue petitioner licensed to the mexico licensee the rights to manu- facture and sell coca-cola concentrates beverage bases and syrups used in the preparation of finished beverages and to use petitioner’s trademarks in connection with the sale of these products the mexico licensee paid mexican corporate tax on the net_income it derived from its operations before mexican tax law did not include an arm’s-length standard for related-party transactions and the mexico licensee before that time paid no royal- ties to petitioner for use of its intangible_property but in mexico amended its tax law to incorporate the arm’s-length principle in response petitioner and the mexico licensee entered into an agreement effective date whereby the mexico licensee agreed to pay petitioner for_the_use_of its intangible_property a royalty calculated under the method the mexico licensee requested permission from mexico’s federal taxing authority the servicio de administra- ción tributaria sat to pay petitioner royalties computed in this manner in date the sat notified the mexico licensee that it would per- mit royalty payments to petitioner under the method for the tax_year on date the sat issued a formal resolution equivalent to a u s advance_pricing_agreement covering the year ruling that the method resulted in an arm’s-length royalty payment for mexican tax purposes on date petitioner and the mexico licensee executed a supple- mental agreement effective that day stipulating the payment of royalties under the method in date the sat issued a second resolution cover- ing the tax years the sat again concluded that the method represented a permissible application of the residual_profit_split method for mexican tax purposes and resulted in an arm’s-length royalty payment under mex- ican law the second resolution expired by its terms on date but the mexico licensee continued to pay royalties to petitioner consistently with the method for all subsequent years including the tax years at issue in continuing to calculate royalties in this manner the mexico licensee and petitioner relied on advice from luis ortiz hidalgo a mexican tax attorney who had helped obtain the two resolutions described above mr ortiz had advised the 2this agreement was amended again in and none of the amend- ments altered the mexico licensee’s use of the method to compute its royalty payments mexico licensee concerning its mexican tax obligations since he com- municated regularly with petitioner’s u s tax personnel including dennis a carr petitioner’s executive director for international taxes to stay abreast of any changes that might affect the mexico licensee’s royalty obligations mr ortiz was fully apprised of the irs’ examinations of petitioner’s tax years and the irs’ ongoing approval of royalties calculated under the method after the second resolution expired mr ortiz advised the mexico licensee to continue paying royalties to petitioner under the method he based this advice on his belief that there had been no changes in petitioner’s operations or transactional relationship with the mexico licensee sufficient to justify a higher royalty rate and he believed that the sat would not have permitted the mexico licensee to reduce its mexican income_tax by paying higher royalties especially since all of petitioner’s other supply points continued to pay with irs approval royalties calculated under the method on the basis of mr ortiz’s advice the mexico licensee for paid petitioner royalties calculated under the method it deducted these pay- ments on its mexican tax returns and prepared appropriate transfer-pricing docu- mentation to establish its compliance with the arm’s-length standard in mexico it paid all taxes shown as due on its mexican tax returns for these years mr ortiz has averred that for years before the sat’s only audit ac- tivity with respect to royalties paid_by the mexico licensee was an examination for its tax_year during that examination the sat inquired whether the mexico licensee was still making royalty payments calculated under the method after receiving confirmation that the answer to this question was yes the sat made no adjustments to the royalty payments c irs examination petitioner filed timely forms u s_corporation income_tax return for because the mexico licensee was a branch all of its taxable in- come was reported on these consolidated_returns petitioner included in these re- turns forms foreign tax credit--corporations on which it claimed ftcs for the taxes the mexico licensee had paid to mexico the ftcs thus claimed totaled dollar_figure for dollar_figure for and dollar_figure for the irs selected petitioner’s returns for examination on janu- ary the irs informed petitioner that it intended to examine petitioner’s intercompany royalty payments on date it sent petitioner a letter stat- ing that it was considering adjustments to the royalty payments due from the mex- ico licensee for since the mexico licensee was a branch such ad- justments would produce no net change to petitioner’s u s income only a de- crease to the claimed ftcs the irs letter explained that any adjustments to the mexico licensee’s roy- alty payments might result in double_taxation for which petitioner would have the right to seek competent_authority relief under the u s -mexico treaty see con- vention for the avoidance of double_taxation and the prevention of fiscal eva- sion with respect to taxes on income mex -u s date treaty treaty doc no reprinted in tax_treaties cch pincite on date petitioner requested that the united_states initiate pursuant to article xxvi of the treaty a competent_authority proceeding with mexico the mexi- co licensee concurrently requested that the sat initiate a competent_authority proceeding with the united_states on date the irs sent petitioner a notice_of_deficiency that substantially increased under sec_482 the royalty amounts payable to petition- er by its supply points including the mexico licensee the irs made offsetting income adjustments increasing petitioner’s royalty income and decreasing the mexico licensee’s income by the same amounts of concern here the irs made correlative adjustments decreasing petitioner’s ftcs by dollar_figure for dollar_figure for and dollar_figure for the irs based its disallowance of the ftcs on the contention that the mex- ico licensee had claimed insufficient deductions for royalty payments on its mex- ican corporate returns and to that extent had overpaid mexican income_tax to the extent of these alleged overpayments the irs determined that the taxes paid to the government of mexico were not compulsory and hence were not taxes within the meaning of sec_901 on date the irs notified petitioner that it would not participate in competent_authority proceedings with mexico because it had designated for litigation the issue pertaining to the transfer_pricing adjust- ments for tax years and on date petitioner timely petitioned this court to challenge among other things the disallowance of the mexico ftcs discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 116_tc_73 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a a motion for summary_judgment or partial summary_judgment will be granted only if it is shown that there is no gen- uine dispute as to any material fact and that a decision may be rendered as a matter of law see rule b 118_tc_226 petitioner has shown that no genuine dispute exists as to any material fact as we explain in greater detail below the facts respondent alleges to be in dispute are irrelevant for purposes of determining whether the taxes paid to the govern- ment of mexico were compulsory we conclude that the mexico foreign tax issue may appropriately be adjudicated summarily a governing legal framework the united_states taxes its citizens and domestic corporations on their worldwide income see eg 265_us_47 135_tc_222 because this policy creates the potential for double_taxation the code since has allowed u s citizens and domestic cor- porations a credit for income taxes paid to a foreign_country sec_901 am chicle co v united_states 316_us_450 vento v commissioner 147_tc_198 the extent to which a taxpayer is entitled to ftcs is determined by applying domestic tax law 493_us_132 104_tc_256 sec_901 allows a credit for the amount of any income taxes paid_or_accrued during the taxable_year to any foreign_country a foreign levy is creditable under sec_901 only if its predominant character is that of an income_tax in the u s sense sec_1_901-2 income_tax regs the parties agree that the mexican corporate income taxes paid_by the mexico licensee dur- ing met this requirement in order to be creditable a foreign levy must also be a compulsory payment pursuant to the authority of a foreign_country to levy taxes sec_1_901-2 income_tax regs whether a foreign levy requires a compulsory payment pur- suant to a foreign country’s authority to levy taxes is determined by principles of u s law and not by principles of law of the foreign_country ibid a tax pay- ment is not considered compulsory to the extent the amount_paid exceeds the amount of liability under foreign law for tax id para e i two requirements must be satisfied in order for a foreign tax payment to be considered compulsory first the payment must be determined by the taxpayer in a manner that is consistent with a reasonable interpretation and application of the provisions of foreign law including applicable tax_treaties in such a way as to reduce over time the taxpayer’s reasonably expected liability under foreign law for tax ibid second the taxpayer must exhaust all effective and prac- tical remedies including invocation of competent_authority procedures available under applicable tax_treaties to reduce over time the taxpayer’s liability for for- eign tax ibid b analysis respondent’s disallowance of the mexican ftcs is based on the transfer- pricing adjustments set forth in the notice_of_deficiency the irs contends that the effect of these adjustments proposed in is to convert into noncompul- sory payments more than half the taxes petitioner paid to the government of mexi- co for we evaluate this argument under the regulatory standards out- lined above reasonable interpretation of foreign law in ascertaining whether the amounts of tax petitioner paid to mexico ex- ceed the amount s of liability under foreign law for tax we first consider whether petitioner calculated its mexican tax_liabilities in a manner that is con- sistent with a reasonable interpretation and application of mexican law so as to minimize its reasonably expected liabilities for mexican corporate_income_tax see sec_1_901-2 income_tax regs the regulations do not specify what con- stitutes a reasonable interpretation and application of foreign law but they do provide a safe_harbor by allowing taxpayers to rely on good-faith advice from a competent tax professional in interpreting foreign tax law a taxpayer may gen- erally rely on advice obtained in good_faith from competent foreign tax advisors to whom the taxpayer has disclosed the relevant facts ibid however a n inter- pretation or application of foreign law is not reasonable if there is actual notice or constructive notice to the taxpayer that the interpretation or application is likely to be erroneous ibid in calculating the deductions for royalty payments that would be allowable to the mexico licensee under mexican law petitioner relied on the advice of mr ortiz there is no dispute that he is a competent and experienced tax lawyer who has advised the mexico licensee for many years regarding its mexican tax obliga- tions when mexico adopted the arm’s-length standard in mr ortiz assisted the mexico licensee in securing two resolutions from the sat in both instances the sat ruled that the method resulted in arm’s-length royalty payments for mexican tax purposes and hence that the royalty payments were allowable deductions under mexican law after the second resolution expired mr ortiz advised the mexico licensee to continue paying royalties to petitioner under the method he based this advice on his belief derived from regular communications with petitioner’s tax personnel that there had been no change in petitioner’s operations or transac- tional relationship with the mexico licensee sufficient to justify a higher royalty rate mr ortiz likewise concluded that the sat would not have permitted the mexico licensee to reduce its mexican corporate_income_tax by paying higher royalties especially since all of petitioner’s other supply points continued to pay royalties with evident irs approval calculated under the method the sat in fact made no adjustments to the mexico licensee’s royalty payments for after confirming that those payments continued to be made in accord- ance with the method these facts show that petitioner in interpreting mexican tax law rel ied on advice obtained in good_faith from a competent foreign tax advisor as to the appropriate amounts of the royalty payments see sec_1_901-2 in- come tax regs at the time petitioner received this advice moreover it did not have actual notice or constructive notice that mr ortiz’s interpretation of mexican law was likely to be erroneous ibid petitioner received mr ortiz’s advice during at that time the irs continued to approve royalty pay- ments calculated under the method having informed petitioner that the continuing application of the closing agreement’s terms and conditions to post- years seems appropriate the earliest date on which the irs could be thought to have informed petitioner that it might take a different view was date well after petitioner filed its tax returns for these facts establish that petitioner determined its mexican tax_liability for in a manner consistent with a reasonable interpretation and application of the provisions of foreign law respondent’s principal argument against this conclusion is that there exists a dispute of fact as to whether mr ortiz based his advice on facts that were fully disclosed to him see sec_1_901-2 income_tax regs allowing taxpayer to rely on advice from an adviser to whom the tax- payer has disclosed the relevant facts relying on one of his own declarations respondent notes that petitioner be- tween and shifted a significant portion of the mexico licensee’s manu- facturing operation to a supply point in ireland partly as a result of this shift the 3respondent contends that the timing of his notice to petitioner is irrelevant and that when he provided notice of possible sec_482 adjustments to petitioner in petitioner was retroactively on notice as of this argument is hard to take seriously the regulations clearly indicate that the judgment as to whether an interpretation of foreign law is likely to be erroneous is to be made at the time the foreign tax is paid petitioner cannot have had actual or constructive notice of a fact during when the communication that put it on notice of that fact did not occur until see sec_1_901-2 example income_tax regs concluding that taxpayers lacked notice that their interpretation of for- eign law was likely to be erroneous until the irs made a sec_482 reallocation cf vento t c pincite concluding that taxpayers were notified that their interpretation of foreign law was likely erroneous when they received an irs com- munication to that effect irish supply point’s sales of concentrate to the mexican market increased from zero in to dollar_figure million in whereas the mexico licensee’s sales de- creased from dollar_figure million in to dollar_figure million in respondent as- serts that there is a dispute of material fact about whether and how mr ortiz took this production shift into account when rendering his advice we are not persuaded by this argument explicitly or implicitly the irs ap- proved use of the method by all of petitioner’s supply points throughout the world from through during this 20-year period the revenues and profits of petitioner’s supply points may have undergone significant year-to-year changes owing among other things to local economic recessions worldwide fi- nancial crises and variations in production and efficiency there is nothing in the original closing_agreement or in subsequent irs audit activity to suggest that the formula was supposed to change depending on such variables to the contrary given how the formula worked the production shifts cited by respondent are wholly irrelevant the formula operated the same way regardless of a particular supply point’s economic results the supply point kept of gross_sales whatever they were and split with petitioner the residual operating_profit whatever it was as a result of the production shifts cited by re- spondent the royalties payable by the mexico licensee went down and the royal- ties payable by the irish supply point presumably went up if a particular supply point departed from the method without other supply points’ making ad- justments in the opposite direction the whole system would quickly go entropic it seems obvious that the method that the irs embraced before did not countenance such ad hoc adjustments mr ortiz was required to provide petitioner with a reasonable interpreta- tion and application of mexican law see sec_1_901-2 income_tax regs mexican law required royalty payments to be made at arm’s length and mr ortiz advised petitioner that royalties calculated using the method would meet mexico’s arm’s-length standard annual variations in a supply point’s revenues or profits were irrelevant under the method whether mr ortiz was in- formed of or evaluated the effect of the production shift to ireland is thus not a material fact respondent also contends that the descriptions of the mexico licensee’s functions assets and risks that petitioner supplied to the sat when obtaining the two resolutions may differ from the facts ultimately found at trial this dispute conceivably may affect the merits of the sec_482 adjustments that the irs has proposed but we fail to see the relevance of this dispute in ascertaining whether petitioner disclosed the relevant facts to mr ortiz about the ongoing appropri- ateness of the method see ibid mr ortiz advised petitioner on several occasions that the sat would not have permitted the mexico licensee to pay royalties higher than those computed under the method especially was that so when all of petitioner’s other supply points were paying with evident irs approval royalties computed under the method this advice was sufficient for petitioner to conclude that an attempt by the mexico licensee to pay higher royalties would not enable it to reduce over time its reasonably expected liability under foreign law for tax ibid the gist of respondent’s submission concerns a possible dispute at trial as to whether the mexico licensee held more valuable assets or retained more signifi- cant risks than the sat understood in it is hard to see how this factual un- certainty if known to the sat back then would have supported the payment of higher royalties to petitioner in any event the determination of whether mr or- tiz’s interpretation of mexican law was reasonable must be made on a prospective basis he obviously could not have known during what facts would be established at trial in in sum we find that petitioner relied in good_faith on advice that it obtained from mr ortiz in determining the royalties properly payable under mexican law for at the time petitioner received this advice it did not have actual notice or constructive notice that the interpretation of mexican law adopted by mr ortiz was likely to be erroneous see sec_1_901-2 income_tax regs and we find contrary to respondent’s submission that petitioner disclosed to mr ortiz all facts relevant to his assessment of the appropriateness under mexi- can law of royalties calculated under the method we thus conclude that petitioner has satisfied the first half of the regulatory test by showing that it deter- mined its mexican tax_liability in a manner that is consistent with a reasonable interpretation and application of mexican law see ibid 4respondent also contends that the penalty protection provision of the clos- ing agreement is irrelevant as a matter of law in considering whether the mexi- can taxes were compulsory we do not rely on the penalty protection provision rather we rely on the fact upon which mr ortiz also relied that the irs for a 20-year period had explicitly or implicitly approved calculation of royalties using the method to the extent respondent contends that the closing agree- ment as a whole is irrelevant we rejected that argument in our date order denying respondent’s motion for partial summary_judgment exhaustion of remedies the second half of the regulatory test for a compulsory tax requires that the taxpayer must exhaust all effective and practical remedies including invo- cation of competent_authority procedures available under applicable tax_treaties to reduce over time the taxpayer’s liability for foreign tax sec_1_901-2 income_tax regs see revrul_76_508 1976_2_cb_225 a remedy is con- sidered effective and practical only if the cost thereof is reasonable in light of the amount at issue and the likelihood of success sec_1_901-2 in- come tax regs petitioner contends that respondent’s reliance on sec_482 adjustments that have not yet been adjudicated combined with his refusal to participate in competent_authority proceedings means that petitioner has exhausted its available remedies for ftc purposes we agree with petitioner respondent cannot point to any effective and practical remedy that petitioner could now pursue to reduce its liability for mexican tax if the mexico licensee were to file a refund claim in mexico that claim would be premature because respondent’s proposed sec_482 adjustments have not yet been adjudicated cf revrul_92_75 1992_2_cb_197 revrul_80_231 1980_2_cb_219 holding that a taxpayer generally must file a foreign refund claim in order to exhaust administrative remedies even if a refund claim were not premature there is no reason to believe that the mexican government would agree with the irs’ reallocation of income in- deed the sat has issued two resolutions ruling that the method yielded royalty payments that were consistent with the arm’s-length requirement of mexi- can tax law mr ortiz opined that mexico would not have allowed the mexico licensee to pay higher royalties under these circumstances a taxpayer is not required to take futile additional administrative steps in order to satisfy the exhaustion-of-remedies requirement 69_tc_579 holding swiss income_tax creditable notwith- standing disagreement between switzerland and the united_states concerning the underlying tax issue whether a remedy is effective and practical must be judged considering the likelihood of success sec_1_901-2 income_tax regs see id subdiv ii example finding foreign tax payment compulsory where pursuing a judicial refund remedy in foreign_country would be unreason- able in light of the amount at issue and the likelihood of success we con- clude that petitioner’s pursuit of a refund claim in mexico before respondent’s sec_482 claims have been adjudicated would be futile since petitioner has no effective and practical remedies in mexico its only possible remedy would be a competent_authority proceeding depending on the facts and circumstances a taxpayer may be required to invoke available competent_authority relief to demonstrate exhaustion of remedies for purposes of sec_901 but petitioner did invoke competent_authority procedures it and the mexi- can licensee both requested that the irs initiate or participate in such a proceed- ing but the irs refused to do so respondent is in a poor position to contend that petitioner has failed to exhaust its remedies when respondent by his unilateral ac- tion has made it impossible for petitioner to pursue the only remedy that exists 5see eg proctor gamble co v united_states wl at s d ohio date disallowing certain ftcs for failure to seek relief from the japanese tax authority and to invoke competent_authority proceeding in japan revrul_92_75 1992_2_cb_197 ruling foreign tax noncompulsory where taxpayer was aware of but failed to invoke competent_authority proceed- ing revproc_2015_40 sec_1 a 2015_35_irb_236 but see schering corp t c pincite holding that taxpayer’s failure to seek competent_authority relief was not fatal where arguably there was no double_taxation from which it might have sought relief 6respondent errs in relying on revproc_2006_54 2006_2_cb_1035 superseded by revproc_2015_40 2015_35_irb_236 for the proposition that invocation of competent_authority procedures by itself is insufficient to demon- strate exhaustion of remedies the regulations explicitly list invocation of com- petent authority procedures as an example of exhaustion of remedies sec_1 e i income_tax regs under the facts hypothesized in revproc_2006_54 sec_11 the taxpayer ha d sought competent_authority assistance but obtained no relief either because the competent_authorities failed to reach an agreement or because the taxpayer rejected an agreement reached by the competent_authorities c b pincite here the reason petitioner could obtain no relief is that the irs unilaterally refused to participate lacking any plausible argument that petitioner has effective remedies avail- able to it now respondent contends that the mexican taxes were not compulsory because petitioner may have remedies available to it years from now in respond- ent’s view petitioner must first litigate this case to conclusion if this court sus- tains the proposed transfer-pricing adjustments in whole or in part with corres- ponding downward adjustments to the mexican ftcs petitioner must then seek relief through a competent_authority proceeding if as a result of that proceeding petitioner’s mexican tax bill for ends up being higher than the liability presupposed by this court’s opinion petitioner would be allowed a credit for the incremental mexican tax at that time this is not the procedure that congress envisioned when it enacted the code congress anticipated the difficulty of ascertaining at the time a taxpayer files its u s return the exact amount of foreign tax that will ultimately be allow- able as a credit it accordingly provided in sec_905 a special procedure for adjusting the credit when the taxpayer’s ultimate foreign tax_liability varies from the amount claimed sec_905 specifies three situations sometimes re- ferred to as foreign tax redeterminations in which a u s taxpayer’s foreign_tax_credit must be adjusted one of these situations is where any_tax paid is refunded in whole or in part sec_905 if any foreign tax paid is refunded in whole or in part the u s taxpayer generally must file an amended_return see sec_1_905-4t temporary in- come tax regs fed reg date the taxpayer must include with this amended_return a revised form_1118 and information sufficient to enable the irs to redetermine the taxpayer’s u s tax_liability id paras b c any u s tax due as a result of the secretary’s redetermination is not subject_to de- ficiency procedures but shall be paid_by the taxpayer on notice_and_demand by the secretary sec_905 sec_6213 see 142_tc_269 sotiropoulos v commissioner tcmemo_2017_75 113_tcm_1370 the court of federal claims recognized the availability of this procedure in ibm corp v united_states 38_fedclaims_661 resolution of the question there whether an italian corporate tax was a compulsory levy depended in part on whether the taxpayer had exhaust ed all effective and practical remedies to reduce its italian tax sec_1_901-2 income_tax regs the taxpayer had initiated litigation in the italian courts to determine its liability but that litigation was still ongoing see ibm corp fed cl pincite 7because this temporary_regulation was issued before date it is not subject_to sec_7805 which prescribes that temporary regulations issued after that date expire within three years from the date_of_issuance the government contended that the taxpayer should be deemed not to have exhausted its available remedies until the italian courts had conclusively deter- mined its italian tax_liability the court of federal claims rejected that argument a taxpayer may claim a foreign_tax_credit for the year in which it pays the foreign tax notwithstanding that the taxpayer continues to contest its liability in the foreign_country should the taxpayer ultimately receive a refund from the foreign government the taxpayer must reimburse the secretary for the amount originally credited pursuant to sec_905 id pincite although the taxpayer’s ultimate italian tax_liability remained uncertain the court held that the taxpayer had satisfied the exhaustion of remedies requirement and was entitled to ftcs for the italian taxes paid the secretary himself took the same position in an earlier revenue_ruling see revrul_70_290 1970_1_cb_160 the taxpayer there had been assessed for- eign income_tax but had filed claims for overassessment with the foreign govern- ment those claims were still pending in stark contrast to respondent’s current position which asserts that effective and practical remedies must be pursued to a final conclusion the irs ruled that the taxpayer was entitled to an ftc even though its ultimate foreign tax_liability remained uncertain it is not the intention of the law to deprive the taxpayer of the right to obtain credit for foreign taxes because of the fact that the taxpayer protests the assessment and has made application_for a refund the tax assessed constitutes a liability against the taxpayer in the instant case such liability was met by actual cash disbursements if the protest by the taxpayers against the original assessment prevails any difference can readily be adjusted pursuant to the provisions of sec_905 of the code c b pincite respondent replies that petitioner would have no incentive to seek correlative relief from mexico regardless of how the transfer-pricing adjustments are ultimately resolved if petitioner were to get a refund of mexican tax that re- fund would likely be offset dollar-for-dollar by a reduction in its ftcs pursuant to sec_905 since petitioner might find nothing to be gained by seeking com- petent authority relief respondent urges that petitioner’s position would force the united_states to cede taxing rights to mexico even if the court were to uphold re- spondent’s adjustments in full we find this argument unpersuasive for at least two reasons first respond- ent need not rely on petitioner or its mexican branch to seek competent_authority relief the irs is perfectly capable of initiating competent_authority proceedings with the sat directly if it believes that such proceedings are necessary to correct a fiscal imbalance under the treaty see treaty art xvi the competent auth- orities of the contracting states shall endeavor to resolve by mutual agreement any difficulties or doubts arising as to the interpretation or application of the treaty revproc_2015_40 sec_2 2015_35_irb_236 stating that u s competent_authority may consult generally with foreign competent_authorities to resolve difficulties or doubts regarding treaty interpretation or application irre- spective of whether the consultation relates to a current matter involving a specific taxpayer second the argument respondent is advancing is a policy argument that de- rives no support from the text of sec_901 the governing regulations or prior irs rulings the mexican corporate income taxes petitioner paid for were compulsory because petitioner determined its liability in a manner that is consistent with a reasonable interpretation and application of mexican law and has exhaust ed all effective and practical remedies to reduce its mexican tax_liability sec_1_901-2 income_tax regs nothing in the regulatory framework requires petitioner to wait until the instant litigation and its aftermath have finally concluded in order to claim ftcs for foreign taxes it has paid if the irs considers that protection of the public fisc requires prohibiting foreign tax_credits until the taxpayer exhausts its litigation remedies the irs should seek an amendment to the final regulations that is a task for the secretary of the treasu- ry not this court ibm corp fed cl pincite this case presents a scenario that congress anticipated when it enacted sec_905 petitioner’s ultimate liability for mexican tax cannot now be deter- mined because respondent’s sec_482 adjustments have not yet been ad- judicated and if those adjustments are sustained in whole or in part petitioner may or may not receive a refund of mexican tax the u s competent_authority may seek correlative relief from a treaty partner after a u s federal court’s final_determination of the taxpayer’s tax_liability revproc_2015_40 sec the secretary would be free to initiate a competent_authority proceeding with mexico after the transfer-pricing adjustments at issue in this case have become final see sec_7481 if as the result of a future competent_authority proceeding the mexican tax petitioner paid for is ultimately refunded in whole or in part sec_905 the irs will redetermine petitioner’s u s tax_liability for those years the additional tax due will then be paid_by petitioner on notice and de- mand by the secretary see sec_905 sotiropoulos t c m cch pincite4 congress did not intend that ftcs would be denied up front because of the possibility that foreign taxes might in the future be refunded rather con- gress envisioned that the accounts would be squared if and when foreign taxes are in fact refunded in sum we conclude that petitioner has exhausted all effective and prac- tical remedies to reduce its liability for mexican tax see sec_1_901-2 income_tax regs because respondent’s sec_482 adjustments have not yet been adjudicated petitioner currently has no remedy before the mexican tax authorities the only remedy that would be effective and practical at the moment would be a competent_authority proceeding in which the irs has refused to participate we accordingly hold that the mexican taxes paid_by the mexico licensee for were compulsory levies for which petitioner is entitled to ftcs under sec_901 to reflect the foregoing an order will be issued granting petitioner’s motion for partial summary_judgment
